Citation Nr: 0101598	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for claimed residuals of 
exposure to ionizing radiation.  

2. Entitlement to service connection for claimed residuals of 
exposure to biological/chemical warfare agents.  

3. Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
visual impairment.  

4. Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
May 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
has been furnished, a Substantive Appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The veteran's claims for service connection for visual 
impairment and a low back disorder were denied by the RO in a 
January 1986 rating decision.  The veteran was notified of 
the decision, and he did not appeal.  Under the law, that 
decision was final.  In November 1996, the veteran attempted 
to reopen his claim.  

The present appeal arises from a December 1997 rating 
decision, in which the RO, inter alia, denied the veteran 
service connection for claimed residuals of exposure to 
ionizing radiation as well as claimed residuals of exposure 
to biological/chemical warfare agents.  In addition, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for visual impairment and a low back disorder.  
The veteran filed an NOD in January 1998, and the RO issued 
an SOC in April 1998.  The veteran filed a substantive appeal 
in May 1998.  A Supplemental Statement of the Case (SSOC) was 
issued in May 2000.  

That December 1997 rating decision also contained 
adjudicative determinations as to a number of other issues, 
none of which is currently on appeal.  Among the actions 
taken was a grant of service connection for Hodgkin's 
disease, based upon provisions of law invoked in favor of the 
veteran due to his service during the Vietnam era, whereby it 
was presumed that he had incurred Hodgkin's disease due to 
exposure to herbicides in Vietnam.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The evidence does not reflect the veteran suffers from 
disability associated with claimed exposure to ionizing 
radiation or biological/chemical warfare agents.  

3. The preponderance of the evidence is against the veteran's 
claims that he suffers from disability secondary to 
exposure to ionizing radiation or biological/chemical 
warfare agents.  

4. In a January 1986 rating decision, the RO denied the 
veteran's claims for service connection for visual 
impairment and a low back disorder.  No appeal was filed 
and, under the law, that decision became final.  

5. The evidence introduced into the record since the January 
1986 rating decision, which denied the veteran's claims 
for service connection for visual impairment and a low 
back disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1. The veteran does not suffer from disability as a result of 
exposure to ionizing radiation in service.  38 U.S.C.A. §§ 
1101, 1110, 1112(c), 1113, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.309(d), 3.311 (2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____(2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  

2. The veteran does not suffer from disability as a result of 
exposure to biological/chemical agents in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, (West 1991 
& Supp. 2000); 38 C.F.R. § 3.316 (2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

3. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claims of 
entitlement to service connection for visual impairment 
and a low back disorder are not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an enlistment medical examination in September 
1964, he was found to suffer from amblyopia of the right eye.  
No other abnormalities at that time were reported.  
Subsequently, in 1969, during the course of his active 
service, the veteran was treated for his back while stationed 
in Germany.  Medical records associated with this treatment 
are in the German language.  Subsequently, during the mid 
1970's, the veteran was treated for low back pain, and placed 
on military profile for low back syndrome and spondylolysis.  

In November 1976, the veteran was treated for an injury to 
his eye after being struck by another person's thumb while 
playing basketball.  In November 1983, he underwent a re-
enlistment medical examination.  In the Report of Medical 
History, it was noted that the veteran suffered from 
occasional low back pain without any disability.  In the 
Report of Medical Examination, there was no clinical finding 
of any abnormality.  In April 1985, the veteran was medically 
examined for purposes of retirement.  In his Report of 
Medical History at that time, he reported suffering from eye 
trouble and back pain.  The examiner noted that the veteran 
had a history of amblyopia in the right eye since childhood.  
It was also noted that the veteran had suffered from back 
pain in the 1970's due to a cracked "disc" in his low back.  
The examiner reported that the veteran had made a full 
recovery, and had not suffered from any pain since 1981.  

In November 1985, the veteran was medically examined for VA 
purposes.  He reported his medical history, and indicated 
that he had injured his back while in Germany in 1969.  The 
veteran additionally noted that he had been told that he had 
cracked one of his vertebrae.  The examiner noted the 
veteran's complaints of recurrent back pain, with the last 
severe attack occurring in 1981.  On clinical evaluation, 
there was a definite increase in the curve of the dorsolumbar 
junction.  The veteran's back exhibited no tenderness, muscle 
tone was normal, and back movements were complete in all 
directions.  The examiner's impression included residuals of 
a low back injury, with chronic and recurrent lumbosacral 
strain.  

In a January 1986 rating decision, the RO denied the 
veteran's claims for service connection for residuals of an 
eye injury and a low back disorder.  In its decision, in 
particular, the RO noted that the veteran's claim for a low 
back disorder was denied due to its being found to be a 
constitutional or developmental abnormality, spondylolysis, 
with no evidence of aggravation in servicehaving been shown.  

Thereafter, in November 1996, the veteran submitted to the RO 
a VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed, inter alia, claims for service 
connection for residuals of exposure to radiation, residuals 
of exposure to biological/chemical agents, and an eye 
disorder.  He also complained of multiple joint pain.  He 
noted, with respect to ionizing radiation exposure, that he 
had worked in a nuclear weapons detachment for three years 
while stationed in Germany.  With respect to exposure to 
biological/chemical agents, the veteran reported exposure 
while stationed at various Air Force bases, to include time 
in Korea.  

In January 1997, the RO received medical records from John 
Gullo, M.D., dated from January 1987 to January 1988; and 
from Crouse-Irving Memorial Hospital, dated from January 1986 
to January 1995.  These records noted the veteran's treatment 
for Hodgkin's disease.  

In March 1997, the veteran was medically examined for VA 
purposes.  He was noted to have been treated for Hodgkin's 
disease in 1987, and as having undergone radiation therapy 
that same year, which resulted in his thyroid being 
destroyed, with some damage to his lungs.  On clinical 
evaluation, in particular, the veteran's ears, eyes, nose, 
and throat were within normal limits.  The examiner's 
impression included hypothyroid, secondary to radiation 
therapy.  

In June 1997, the RO received medical records from Barry 
Rabin, O.D., dated from March 1995 to April 1997.  These 
records noted findings of astigmatism and presbyopia, 
amblyopia of the right eye, and pigmentation in the macula of 
the left eye.  The veteran's ocular history was noted as 
amblyopia of the right eye since birth, and an abrasion of 
the left eye in 1976.  

In July 1997, the RO received medical records from Fuad 
Farah, M.D., dated from August 1995 to June 1996.  These 
records noted the veteran's treatment for hair loss and 
anxiety.  That same month, July 1997, the RO received medical 
records from the State University of New York (SUNY) at 
Syracuse, Health Science Center, dated from March 1987 to 
June 1997.  These records noted the veteran's clinical 
monitoring during and following his treatment for Hodgkin's 
disease.  A treatment record, dated in April 1987, noted that 
the veteran had received radiation to his neck.  In addition, 
findings with respect to the veteran's low back were also 
noted.  In particular, a treatment note, dated in June 1990, 
indicated that the veteran suffered from tenderness in his 
low back which was relieved by aspirin.  The veteran was 
reported to have a history of a back injury from several 
years previously, and since that time had suffered from 
intermittent brief mild low back discomfort.  A subsequent 
treatment note, dated in December 1990, revealed that the 
veteran was undergoing physical therapy for a lumbar disc 
disorder.  A January 1991 treatment note indicated that the 
veteran's back discomfort was secondary to disc disease.  

In August 1997, the RO received medical records from Karen 
Lee Quint, M.D., dated from January 1987 to March 1997.  In 
particular, these records, many duplicative, reflected the 
veteran's treatment for Hodgkin's disease, as well as hair 
loss, depression, hyperlipidemia, and hypothyroidism.  

In September 1997, the veteran underwent a VA hypertension 
examination.  In reporting his medical history, the veteran 
indicated that, in 1968, he had suffered a back injury in 
Germany, and that, since that time, he had suffered 
intermittent back pain.  He also reported that he suffered 
from disc disease.  Also noted was that the veteran reported 
no recent visual changes.  He stated that he had injured an 
eye while stationed in Georgia, and that, in 1995, he had 
been diagnosed with questionable early macular degeneration.  
The veteran indicated that he self-tested himself on a 
regular basis, and had experienced no further difficulty.  

In October 1997, the veteran underwent a VA joints 
examination.  He reported suffering a back injury in Germany 
in 1968, while playing softball, and indicated that he had 
been taken to a hospital in Germany and treated.  He reported 
that he had recovered totally, but that he still suffered 
from occasional low back pain with some pain radiating to his 
left leg.  On clinical evaluation, the veteran's spine 
exhibited mild exaggeration of the lumbar lordosis, without 
scoliosis.  The veteran exhibited a protuberant abdomen, and 
compensated for that with hyperlordotic posture.  Palpation 
revealed no significant tenderness, except for deep palpation 
over the level of the sacroiliac joint.  Range of motion 
testing revealed 100 degrees of forward flexion and 15 
degrees of extension.  Straight leg raise testing was 
negative through 80 degrees bilaterally.  An associated 
radiographic study revealed degenerative changes in the 
lumbar spine.  The examiner's diagnosis included chronic 
intermittent low back pain without radicular symptoms at the 
present time.  It was noted that the veteran had 
hyperlordosis and probable significant degenerative changes, 
considering his weight and posture.  

In May 1998, the RO received a letter from Susan Hong, M.D., 
dated in April 1998.  Dr. Hong noted that the veteran may 
have developed hypothyroidism due to external beam radiation 
treatments for his Hodgkin's disease.  That same month, the 
RO received a statement from Peter Cronkright, M.D., dated in 
April 1998.  Dr. Cronkright noted that he had been treating 
the veteran since 1986, and that his conditions included 
hypothyroidism and intermittent sciatica.  Also in May 1998, 
the RO received a statement from Christopher Shiomos, O.D., 
dated in April 1998.  Dr. Shiomos noted the veteran's 
complaints of problems with visual acuity from a distance.  
Evaluation of the veteran's eyes revealed that he was 
nearsighted and presbyopic.  There were also early signs of 
macular degeneration in the left eye.  The veteran's best 
corrected visual acuity was noted as 20/70 in the right eye 
and 20/20 in the left eye.  The decreased vision in the right 
eye was reported as due to amblyopia, which the veteran was 
noted to have had since childhood.  

In September 1998, the RO received medical records from Dr. 
Cronkright, dated from March 1993 to July 1998.  These 
records, some duplicate, noted the veteran's treatment for 
pharyngitis, high blood pressure, and a perforated ear drum.  
In particular, a progress note, dated in April 1994, reported 
that the veteran was being seen for low back pain associated 
with a work-related injury earlier that week.  It was also 
reported that the veteran had a history of a back injury with 
a herniated disc in 1990.  A progress note, dated in April 
1994, reflected a finding of acute sciatica due to lifting at 
work.  A subsequent examination, in April 1994, resulted in 
an assessment of recurrent disc disease of the lumbar spine. 

II.  Analysis

a.  Direct Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the Court of 
Appeals for the Federal Circuit confirmed that, under section 
5107(a), the Department of Veterans Affairs (VA) had a duty 
to assist only those claimants who had established well-
grounded claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims had issued a decision holding that VA was 
not permitted to assist a claimant in developing a claim 
which was not well grounded.  Morton v. West, 12 Vet.App. 477 
(July 14, 1999), en banc review denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
veteran has had adequate notice of the evidence needed to 
substantiate his claims.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savagev. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

With respect to the veteran's claim for service connection 
for claimed residuals of exposure to ionizing radiation, the 
Court of Appeals for Veterans Claims and the Federal Circuit 
Court have noted that there are three ways in which a veteran 
may establish service connection for a disability which he or 
she believes was caused by ionizing radiation in service.  
First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
a veteran who participated in onsite testing involving the 
detonation of nuclear weapons, or participated in the post-
World War II occupation or other duty in Hiroshima or 
Nagasaki, Japan, in 1945-1946, or was interned as a prisoner 
of war in Japan with opportunity for exposure to ionizing 
radiation, and who later contracts one of 15 listed types of 
cancer, will be granted service connection.  Second, under 38 
C.F.R. § 3.311, a veteran who meets certain specified 
conditions, including exposure to ionizing radiation in 
service, may be granted service connection for one of the 24 
disorders listed therein.  Third, where competent evidence is 
presented which traces causation of the claimed disability to 
a condition or event during service, direct service 
connection can be established, without the need to meet the 
conditions for the presumptions above, under 38 U.S.C.A. §§ 
1110, 1131, and 38 C.F.R. § 3.303.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
also McGuire v. West, 11 Vet.App. 274 (1998).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records which may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

A "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and includes those diseases 
listed at 38 C.F.R. § 3.311(b)(2). When it is determined that 
a veteran was exposed to ionizing radiation as claimed, and 
the veteran subsequently develops a radiogenic disease which 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim, before its adjudication, 
shall be referred to the Under Secretary for Benefits for 
consideration as to whether the disease resulted from 
exposure to ionizing radiation in service.  If, however, it 
is determined that the veteran was not exposed to ionizing 
radiation as claimed, or that he did not develop a radiogenic 
disease or it did not become manifest within the specified 
period, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5), 
(c).

A review of evidence in this case reflects that the veteran 
was not on active duty during World War II, and did not take 
part in atmospheric nuclear weapons test participation, or in 
the Hiroshima and/or Nagasaki occupation.  Post-service 
medical records indicate that he has been diagnosed with 
multiple disorders, a number arising after service.  None of 
those disabilities, however, has been identified as a 
radiogenic disease under pertinent statutes or regulations.  
Furthermore, the veteran has not submitted any medical 
evidence linking the disorders to any in-service exposure to 
ionizing radiation.



The Board is cognizant that, in his VA Form 9, dated in May 
1998, the veteran contended that his Hodgkin's disease was a 
direct result of radiation exposure.  As noted in the 
Introduction, above, the veteran has been awarded service 
connection for Hodgkin's disease, on the basis of a legal 
presumption that the disease resulted from herbicide exposure 
in Vietnam.  Moreover, we must note that Hodgkin's disease is 
not a presumptive disease listed in statutes or regulations 
pertaining to radiation exposure, and the veteran has not 
submitted medical evidence linking the disease to any in-
service exposure to ionizing radiation.  

The Board has no reason to doubt, based upon the evidence 
before us, that the veteran did work in an area where he was 
potentially exposed to ionizing radiation.  In a Report of 
Medical Examination, dated in August 1982, the purpose of the 
examination was noted as "Occupational Exposure to Ionizing 
Radiation".  No data has been presented as to the quantity 
or duration of any such exposure, but, as noted, for the 
purpose of our present analysis, we can accept the veteran's 
belief that he sustained some degree of exposure.  Even 
acceptance of this factual predicate, however, is not 
dispositive of the issue.  The Board finds that the veteran 
has failed to produce any competent evidence of a radiation-
induced injury or disease in service, or that he suffers from 
such an injury or disease at present.  

With respect to biological/chemical warfare agents, as noted 
above, the veteran has contended that he came into contact 
with biological and chemical weapons agents while in service.  
The veteran's service medical records do not reflect any 
documentation thereof, or show any specialized examinations 
to monitor any such exposure.  As above, we can accept the 
veteran's assertion of such exposure, but that is not the end 
of the matter.  The veteran has not submitted any competent, 
medical evidence that any of his current disabilities are the 
result of exposure in service to biological or chemical 
warfare agents.  With respect to chemical agents, as noted 
above, the veteran has been service connected for Hodgkin's 
disease as presumptively due to herbicide exposure during his 
service in Vietnam.  We note, in addition, that the veteran 
has not reported exposure to other chemical agents, such as 
nitrogen or sulfur mustard, or Lewisite, see, e.g., 38 C.F.R. 
§ 3.316, nor does the medical evidence reflect such exposure.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of exposure to ionizing radiation 
and/or biological/chemical warfare agents.  The veteran has 
failed to submit evidence of any current radiation-induced 
disability, or that he suffers from a disability associated 
with exposure to biological/chemical warfare agents (other 
than presumed exposure to herbicide agents in Vietnam).  

The veteran has been very specific in asserting that he 
suffers from residuals of exposure to radiation and 
biological/chemical warfare agents.  While the Board does not 
doubt the sincerity of the veteran's contentions in this 
regard, any determination as to the existence of a disability 
and its medical causation must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran currently suffers from any 
disability associated with exposure to ionizing radiation or 
a biological/chemical warfare agent in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  As above, see also Routen 
v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for exposure to ionizing radiation and 
biological/chemical warfare agents, regardless of the fact 
that he currently is not shown to be suffering from a 
disability that may be service connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including scheduling medical examinations, 
obtaining medical opinions, and the necessity of securing 
such pertinent military and non-military records as may 
substantiate a veteran's claim.  In this instance, as noted 
above, the veteran has not provided evidence of any 
disability associated with exposure to ionizing radiation or 
biological/chemical warfare agents, and it is clear that he 
has been well aware of the need for such evidence to support 
his claims.  Thus, the statutory requirements in the Veterans 
Claims Assistance Act of 2000 have been fully satisfied by 
the notice provided, and by the development action undertaken 
by the RO.

b.  New and Material Evidence

The RO denied the veteran service connection for visual 
impairment and a low back disorder in a January 1986 rating 
decision.  A decision of a duly-constituted rating agency or 
other agency of original jurisdiction is final and binding as 
to all field offices of VA as to written conclusions based 
upon evidence on file at the time the appellant was notified 
of the decision.  38 C.F.R. § 3.104(a).  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file an NOD as to the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 
20.302(a).  The veteran was advised of his procedural rights, 
and he did not perfect an appeal to the Board.  Therefore, 
the RO's decision at that time was final.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

As noted above, the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim must be well grounded.  
See Veterans Claims Assistance Act of 2000 (VCAA), supra.  
The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
significance in the present matter, however, is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.


Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a low back disorder 
and an eye disorder.  We now know that, under the VCAA, cited 
above, well-groundedness following the reopening of a claim 
is a moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must now be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for visual impairment and a low back disorder, is that which 
has been submitted since the RO entered its decision on this 
matter in January 1986.  

Evidence submitted since the final RO decision entered in 
1986 includes:


1. Medical records from Dr. Gullo, dated from January 
1987 to January 1988.  
2. Medical records from Crouse-Irving Memorial 
Hospital, dated from January 1986 to January 1995.  
3. VA examination report dated in March 1997.  
4. Medical records from Dr. Rabin, dated from March 
1995 to April 1997.  
5. Medical records from Dr. Farah, dated from August 
1995 to June 1996.  
6. Medical records from SUNY Health Science Center, 
dated from March 1987 to June 1997.  
7. Medical records from Dr. Quint, dated from January 
1987 to March 1997.  
8. VA examination reports dated in September and 
October 1997.  
9. Statement from Dr. Hong dated in April 1998.  
10. Statement from Dr. Cronkright dated in April 1998.  
11. Statement from Dr. Shiomos dated in April 1998.  
12. Medical records from Dr. Cronkright, dated from 
March 1993 to July 1998.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
January 1986 constitutes new and material evidence sufficient 
to warrant reopening the veteran's claims for service 
connection for visual impairment and a low back disorder.  

In reaching this conclusion, with respect to the veteran's 
visual impairment, we note Dr. Rabin reported the veteran's 
ocular history as including amblyopia of the right eye since 
childhood, and an abrasion of the left eye in 1976.  Findings 
were noted on evaluation as astigmatism and presbyopia, 
amblyopia of the right eye, and pigmentation of the left eye.  
Dr. Shiomos' evaluation of the veteran, in 1998, revealed 
early signs of macular degeneration in the left eye.  The 
veteran's best corrected visual acuity was noted as 20/70 in 
the right eye, and 20/20 in the left eye.  The Board is 
cognizant that neither Dr. Rabin or Dr. Shiomos has related 
any of the veteran's ocular disorders to service, in 
particular, the abrasion of the left eye in 1976 while 
playing basketball.  Thus, the Board finds that none of the 
medical evidence submitted since the final RO decision in 
January 1986 relates the veteran's current visual impairment 
to his active military service.  

With respect to a low back disorder, we note that the veteran 
reported suffering from a fractured vertebra while stationed 
in Germany in 1969.  As noted above, the medical records 
associated with the claimed fracture are in German, and have 
not been translated.  However, we will assume, for the sake 
of this decision, that the veteran's account is accurate; 
assuming, therefore, that the records do reflect a fractured 
vertebra, the veteran reported that he recovered completely 
from the injury, although he has suffered from low back pain 
since that time.  Following the January 1986 final decision, 
the medical evidence has reflected the veteran's treatment 
for lumbar disc disease.  Furthermore, the veteran has been 
noted to have been employed in a position that apparently 
requires him to perform quite a bit of lifting.  In this 
respect, records from Dr. Cronkright note the veteran's 
complaints of back pain in April 1994, which were associated 
with a work-related injury that week.  The veteran was also 
noted to have suffered a herniated disc in 1990.  In 
addition, upon VA examination in 1997, the veteran was noted 
to suffer from degenerative changes in the lumbar spine, with 
no evidence of fracture on radiographic study.  The 
examiner's diagnosis was chronic intermittent low back pain, 
without radicular symptoms at the present time.  

The Board notes that none of the evidence submitted by the 
veteran since the January 1986 final decision relates any 
current low back disorder to service, to include any fracture 
presumed to have been suffered by the veteran in Germany.  
The medical evidence has related the veteran's back pain to 
job-related injuries, which, as noted above, resulted in a 
herniated disc in 1990.  

Thus, while the evidence with respect to the veteran's claims 
for service connection of visual impairment and a low back 
disorder is new; it is either cumulative of previous evidence 
already reviewed, or does not relate the claimed disability 
to active service, and therefore, it does not change the 
previous analysis in any way.  Therefore, it does not bear 
directly or substantially on the specific matter, and is not 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  See Anglin, supra, in 
which the Court held that, according to the plain language of 
38 U.S.C. § 5108, evidence that is merely cumulative of other 
evidence in the record cannot be new and material, even if 
that evidence had not been previously presented to the Board.  

Furthermore, the veteran's lay assertions noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Routen v. Brown, supra.  In summary, 
the Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  


ORDER

1. Entitlement to service connection for claimed residuals of 
exposure to ionizing radiation is denied.  

2. Entitlement to service connection for claimed residuals of 
exposure to biological/chemical warfare agents is denied.  

3. New and material evidence has not been submitted to reopen 
the veteran's claims for service connection for visual 
impairment and a low back disorder, and the claims are 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

